Y Case 3:19-mj-00210-LRA Document 3 Filed 08/05/19 Page 1 of 17

i SOT oa
IN THE UNITED STATES DISTRICT COURT |
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI |

NORTHERN DIVISION

   
 

   

IN THE MATTER OF THE SEARCH OF

 

 

PECO FOODS Case No. 381A mM LIO LIeA
15252 MS-21 2
WALNUT GROVE, MS 39189 Filed Under Seal

AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR AN ADMINISTRATIVE SEARCH WARRANT

I, Anthony Todd Williams Jr., being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

Li I make this affidavit in support of an application for an administrative search
warrant to search the following premises and seize the items listed in Attachment B:

a. The business is located at 15252 MS-21, Walnut Grove, Mississippi
39189, and its curtilage and outbuildings, appurtenances, and attached and detached garages and
vehicles and trailers located on such curtilage, including any and all parking lots and persons
inside vehicles; more particularly described in Attachment A.

2. This affidavit is submitted in support of an application, pursuant to Title 8,
United States Code, Section 1357, for a warrant to search the premises of PECO FOODS (15252
MS-21, Walnut Grove, Mississippi 39189) for undocumented illegal aliens.

By I am a Special Agent with Homeland Security Investigations (“HSI”), within
United States Immigration and Customs Enforcement (“ICE”). I am assigned to the Office of the
Resident Agent in Charge, Jackson, Mississippi. I have been trained specifically in the
investigation and elements of federal crimes at the Federal Law Enforcement Training Center at

Glynco, Georgia. I hold Bachelors of Art and Masters of Science degrees in Criminal Justice
Case 3:19-mj-00210-LRA Document 3 Filed 08/05/19 Page 2 of 17

from the University of Southern Mississippi. I am also a graduate of the United States Border
Patrol Academy at the Federal Law Enforcement Training Center in Artesia, New Mexico. I
have approximately 10 years of experience as a federal law enforcement officer and criminal
investigator.

4, My experience as a federal law enforcement officer and criminal investigator
includes the investigation and prosecution of violations of criminal laws relating to unlawful
entry, employment, and physical presence in the United States of individuals subject to the
Immigration and Nationality Act. My current duties include conducting criminal investigations
of violations of Federal Statutes and administrative violations of the Immigration and Nationality
Act and Title 8 of the United States Code.

5. This affidavit is intended to show only that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter. This
affidavit is based on my knowledge arising from my participation in this investigation; upon
information provided to me by other HSI agents, law enforcement officers and government
officials jointly participating in this investigation. Because this affidavit is being submitted for
the limited purpose of establishing probable cause for the issuance of a search warrant, it does
not contain every fact known to me or other agents of HSI.

6. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that undocumented illegal aliens are present at PECO FOODS.
There is also probable cause to search the premises described in Attachment A for evidence of

these crimes and contraband or fruits of these crimes, as described in Attachment B.
Case 3:19-mj-00210-LRA Document 3 Filed 08/05/19 Page 3 of 17

ADMINISTRATIVE PROBABLE CAUSE

7. Open source queries for PECO FOODS revealed website
http://www.pecofoods.com. According to the website’s homepage, PECO FOODS is a fully
integrated poultry processing and packaging company with a corporate office located in
Tuscaloosa, Alabama, and processing plants throughout Mississippi, Alabama, and Arkansas.
According to the website’s About Us page, PECO FOODS is the eighth largest poultry producer
in the United States producing 24 million pounds of poultry per week, and is privately held and
family managed. The website’s “About Us” page lists processing plants in the below locations:

Bay Springs, Mississippi

Sebastopol, Mississippi

Canton, Mississippi

The website’s “About Us” page lists live operations offices in the below locations:

Bay Springs, Mississippi

Sebastopol, Mississippi

8. The website’s “About Us” page lists feed mills in the below locations:

Bay Springs, Mississippi

9. The website’s “About Us” page lists hatcheries in the below locations:

Sebastopol, Mississippi

HISTORICAL ICE ENCOUNTERS/ARRESTS

10. Queries of the Enforcement Integrated Database Arrest Graphic User Interface for
Law Enforcement (EAGLE) revealed approximately 222 historical ICE encounters and/or arrests
(from November 18, 2002 to June 13, 2019) of illegal aliens who during processing indicated

employment at PECO FOODS. In addition to indicating employment at PECO FOODS,

3
Case 3:19-mj-00210-LRA Document 3 Filed 08/05/19 Page 4 of 17

numerous of the illegal aliens presented agents with PECO FOODS employment identification
documents (IDs), containing their photographs and assumed identities utilized for employment.

11. On July 02, 2014, Esequiel Matias-Diego, a Guatemalan national, was
encountered by the Jackson, Mississippi, ICE Enforcement and Removal Operations (ERO)
office during a Field Operations Worksheet (FOW) at Peco Foods, 15252 MS- 21, Walnut
Grove, Mississippi 39189. ERO received information that Matias-Diego was working at PECO
FOODS in Sebastopol, and requested assistance from the Human Resource manager to locate
Matias-Diego. According to ICE records, Matias-Diego was identified as a PECO employee
using the name Jose Rivera. Matias-Diego was summoned to the manager’s office, and was
identified by photograph by ICE officers. Matias-Diego initially stated that his name was Jose
Rivera and that he was a citizen and national of Mexico. Further questioning revealed his true
name and citizenship to be that of Esequiel Matias-Diego and a Guatemalan citizen. It was
determined that Matias-Diego did not possess legal documents to work or reside in the United
States. Matias-Diego was administratively arrested by ERO Jackson and transported for
processing. During processing Matias-Diego presented a PECO FOODS ID card. The front face
of the PECO FOODS ID card contained the below identifiers:

A photograph appearing to be Esequiel Matias-Diego

The name Jose Rivera

“Peco Foods, Inc.”

The back of the PECO FOODS ID card contained the below identifiers:

“This card is the property of PECO.”

“If you are going to be absent or late, please telephone your Supervisor or Personnel

immediately at 601-625-7432 or 1-800-748-0687.”

4
‘ Case 3:19-mj-00210-LRA Document3 Filed 08/05/19 Page 5 of 17

“If found please drop in any U.S. Mailbox

Return Postage Guaranteed

Peco Foods, Inc.

P.O. Box 319

Sebastopol, MS 39359”

12. | Open source queries for phone number 601-625-7432 revealed website
www.pecofoods.com/contacts.php. The PECO FOODS webpage listed contact information for
all their locations including:

“Peco Foods, Inc. — Sebastopol Processing Plant

Highway 21 South

P.O. Box 319

Sebastopol, MS 39359

Phone: (601) 625-7432”

13. On August 10, 2015, Jose De Jesus-Hernandez, a Guatemalan national, was
encountered by the Jackson, Mississippi, ICE ERO office during Criminal Alien Program (CAP)
checks at the Leake County Detention Center in Carthage, Mississippi. According to ICE
records, De Jesus-Hernandez was identified as being a citizen of Guatemala and did not possess
legal documents to work or reside in the United States. De Jesus-Hernandez was administratively
arrested by ERO Jackson. ICE records listed the “Name and Address of (Last)(Current) United
States Employer” as “PECO FOODS Sebastopol, MS.” During processing De Jesus-Hernandez
presented a PECO FOODS ID card. The front face of the PECO FOODS ID card contained the
below identifiers:

A photograph appearing to be Jose De Jesus-Hernandez

5
Case 3:19-mj-00210-LRA Document 3 Filed 08/05/19 Page 6 of 17

The name Alex Chavez

“Peco Foods, Inc.”

The back of the Peco Foods ID card contained the below identifiers:
“This card is the property of PECO.”

“If you are going to be absent or late, please telephone your Supervisor or Personnel
immediately at 601-625-7432 or 1-800-748-0687.”

“If found please drop in any U.S. Mailbox

Return Postage Guaranteed

Peco Foods, Inc.

P.O. Box 319

Sebastopol, MS 39359”

14. On November 29, 2016, Andres Marquirez-Lucas, a Guatemalan national, was

encountered by the Jackson, Mississippi, ICE ERO office during an FOW in Forest, Mississippi.

According to ICE records, Marquirez-Lucas was identified as being a citizen of Guatemala and

did not possess legal documents to work or reside in the United States. Marquirez-Lucas was

administratively arrested by ERO Jackson and transported for processing. ICE records listed the

“Name and Address of (Last)(Current) United States Employer” as “PECO FOODS.” During

processing Marquirez-Lucas presented a PECO FOODS ID card. The front face of the PECO

FOODS ID card contained the below identifiers:

A photograph appearing to be Andres Marquirez-Lucas
The name James Pasillas
“Peco Foods, Inc.

Sebastopol Division”
Case 3:19-mj-00210-LRA Document 3 Filed 08/05/19 Page 7 of 17

The back of the PECO FOODS ID card contained the below identifiers:

“This card is the property of PECO.”

“If you are going to be absent or late, please telephone your Supervisor or Personnel
immediately at 601-625-7432 or 1-800-748-0687.”

“If found please drop in any U.S. Mailbox.

Return Postage Guaranteed:

Peco Foods of Mississippi, Inc.

P.O. Box 319

Sebastopol, MS 39359”
Case 3:19-mj-00210-LRA Document 3 Filed 08/05/19 Page 8 of 17

ALTERNATIVES TO DETENTION

15. ICE routinely utilizes the Alternatives to Detention (ATD) Program for subjects
in ICE custody. The Alternatives to Detention Program is a flight-mitigation tool that uses
technology and case management to ensure compliance with release conditions and facilitate
alien compliance with court hearings and final orders of removal while allowing aliens to remain
in their community contributing to their families, community organizations, and, if necessary,
wrapping-up their affairs in the United States as they move through immigration proceedings.
The ATD Program is not a substitute for detention nor is it used as a removal tool; however, the
program may be appropriate for an alien who is released pursuant to: an Order of Release on
Recognizance (OREC), an Order of Supervision (OSUP), a grant of parole; or a bond (unless the
immigration judge or board of immigration appeals has determined custody and did not include
ATD as a provision). To be eligible for the ATD program participants must be adults 18 years of
age or older, be removable, and be at some stage of immigration proceedings. The ATD Program
supervises participants, with contractor support, utilizing a combination of home visits, office
visits, alert response, court tracking, and technology. The current government contractor (BI
Inc.) for ATD operates under the Intensive Supervision Appearance Program (ISAP). The
contract known as the ISAP III allows ATD officers the ability to determine the frequency of
home and office visits, types of technology, telephonic, GPS or SmartLink, court and alert
management. Case management levels and technology assignment can be reviewed and adjusted
by the ATD officer at any time depending upon change in circumstances and compliance.

16. | The ATD Program utilizes three (3) different forms of technology that help

monitor participants while enrolled in the program. The forms of technology include:
Case 3:19-mj-00210-LRA Document 3 Filed 08/05/19 Page 9 of 17

a. Telephonic reporting utilizes a participant’s voice to create a biometric
voiceprint during the enrollment process, every time the participant calls
in his/her voice is compared against the voiceprint.

b. GPS monitoring requires at least three (3) satellites to locate a unit
attached to the participant’s ankle. When a participant is within range of
more than three satellites a GPS unit give more accurate data regarding the
participant’s location.

c. SmartLink enables ATD officers and case specialists to keep participants
focused on the conditions of release via their smartphone or tablet, they
are able to verify a participant’s identity, determine their location, and
quickly collect status change information.

17. Enrollment in the ATD program does not grant any immigration benefits
including employment authorization.

ILLEGAL ALIENS ENROLLED IN ATD & EMPLOYED BY PECO FOODS

18. Queries of the subjects enrolled in the ICE ERO Jackson ATD program revealed
21 illegal aliens worked at PECO FOODS processing plants in Mississippi. Of the 21 identified
illegal aliens currently working at PECO FOODS processing plants in Mississippi, as of July 29,
2019, two illegal aliens worked at the PECO FOODS processing plant in Sebastopol, Mississippi
(15252 MS-21, Walnut Grove, Mississippi 39189.)

19. Below are examples of subjects enrolled in the ICE/ERO Jackson ATD program
who have reported working for PECO FOODS and the analysis of historical GPS coordinates for

the subjects:
Case 3:19-mj-00210-LRA Document3 Filed 08/05/19 Page 10 of 17

20. On March 27, 2018, Katarina Pablo-Pablo, a Guatemalan national, was
encountered by United States Customs and Border Protection (CBP) officers at the Paso Del
Norte International Bridge in El Paso, Texas. At the time of the encounter, CBP officers
determined Pablo-Pablo did not possess legal documents to work or reside in the United States.
Pablo-Pablo was administratively arrested, processed as a Notice to Appear, and turned over to
ICE for custody determination. Pablo-Pablo provided ICE with an address of 452 North Broad
Street, Forest, Mississippi, was enrolled in the ICE ERO ATD program, and placed on GPS
monitoring pending removal from the United States.

21. Queries of the historical GPS coordinates associated with Katarina Pablo-Pablo’s
electronic monitoring ankle bracelet revealed numerous daily captured coordinates located
within the PECO FOODS Sebastopol Processing Plant. Historical GPS coordinates also revealed
Pablo-Pablo travels from Forest, Mississippi, to the PECO FOODS Sebastopol Processing Plant
multiple times a week. Upon arriving at the PECO FOODS Sebastopol Processing Plant, Pablo-
Pablo remains on the PECO FOODS Sebastopol Processing Plant property for approximately 8
to 10 hours. For example, on April 10, 2019, at approximately 1:10 pm Pablo-Pablo left her
residence and began travelling to the PECO FOODS Sebastopol Processing Plant. Pablo-Pablo
arrived at the PECO FOODS Sebastopol Processing Plant at approximately 1:27 pm. Pablo-
Pablo remained at the PECO FOODS Sebastopol Processing Plant until approximately 12:27 am
on April 11, 2019, when she departed and returned to her residence.

22. Record checks for Katarina Pablo-Pablo revealed she does not have employment
authorization from the United States Department of Homeland Security.

23. On July 12, 2018, Maria Silvestre-Mendoza, a Guatemalan national, was

encountered by USBP agents near Yuma, Arizona. At the time of the encounter, USBP agents

10
Case 3:19-mj-00210-LRA Document3 Filed 08/05/19 Page 11 of 17

determined Silvestre-Mendoza did not possess legal documents to work or reside in the United
States. Silvestre-Mendoza was administratively arrested, processed as a Notice to Appear, and
turned over to ICE for custody determination. Silvestre-Mendoza provided ICE with an address
of 300 North Banks Street, Forest, Mississippi, was enrolled in the ICE ERO ATD program, and
placed on GPS monitoring pending removal from the United States.

24. Queries of the historical GPS coordinates associated with Maria Silvestre-
Mendoza’s electronic monitoring ankle bracelet revealed numerous daily captured coordinates
located within the PECO FOODS Sebastopol Processing Plant. Historical GPS coordinates also
revealed Silvestre-Mendoza travels from Forest, Mississippi, to the PECO FOODS Sebastopol
Processing Plant multiple times a week. Upon arriving at the PECO FOODS Sebastopol
Processing Plant, Silvestre-Mendoza remains on the PECO FOODS Sebastopol Processing Plant
property for approximately 8 to 10 hours. For example, on April 11, 2019, at approximately 1:40
pm Silvestre-Mendoza left her residence and began travelling to the PECO FOODS Sebastopol
Processing Plant. Silvestre-Mendoza arrived at the PECO FOODS Sebastopol Processing Plant
at approximately 4:03 pm. Silvestre-Mendoza remained at the PECO FOODS Sebastopol
Processing Plant until approximately 12:50 m on April 12, 2019, when she departed and returned
to her residence.

25. Record checks for Maria Silvestre-Mendoza revealed she does not have
employment authorization from the United States Department of Homeland Security.

26. On July 24, 2015, Florencia ALONSO-Alonso, a Guatemalan national, was
encountered by United States Customs and Border Protection (CBP) officers at the Douglas,
Arizona Port of Entry. At the time of the encounter, CBP officers determined ALONSO-Alonso

did not possess legal documents to work or reside in the United States. ALONSO-Alonso was

1]
Case 3:19-mj-00210-LRA Document3 Filed 08/05/19 Page 12 of 17

administratively arrested, processed for an Expedited Removal, and turned over to ICE for
custody determination. ALONSO-Alonso provided ICE with an address of 624 N Banks St.,
Forest, Mississippi, was enrolled in the ICE ERO ATD program, and placed on GPS monitoring
pending removal from the United States.

27. Queries of the historical GPS coordinates associated with Florencia Alonso-
Alonso’s electronic monitoring ankle bracelet revealed numerous daily captured coordinates
located within the PECO FOODS Sebastopol Processing Plant. Historical GPS coordinates also
revealed Alonso-Alonso travels from Forest, Mississippi, to the PECO FOODS Sebastopol
Processing Plant multiple times a week. Upon arriving at the PECO FOODS Sebastopol
Processing Plant, Alonso-Alonso remains on the PECO FOODS Sebastopol Processing Plant
property for approximately 8 to 10 hours. For example, on July 25, 2019, at approximately 1:40
pm Alonso-Alonso left her residence and began travelling to the PECO FOODS Sebastopol
Processing Plant. Alonso-Alonso arrived at the PECO FOODS Sebastopol Processing Plant at
approximately 4:06 pm. Alonso-Alonso remained at the PECO FOODS Sebastopol Processing
Plant until approximately 1:13 am on July 26, 2019, when she departed and returned to her
residence.

28. Record checks for Florencia Alonso-Alonso revealed she does not have
employment authorization from the United States Department of Homeland Security.

29. On September 24, 2018, Nancy Elizabeth LOPEZ-Felix, a Guatemalan national,
was encountered by United States Border Patrol Agents (BPA) in the Rio Grande Valley, Texas
Border Patrol Sector. At the time of the encounter, BPA determined LOPEZ-Felix did not
possess legal documents to work or reside in the United States. LOPEZ-Felix was

administratively arrested, issued a Notice to Appear, and turned over to ICE for custody

12
Case 3:19-mj-00210-LRA Document 3 Filed 08/05/19 Page 13 of 17

determination. LOPEZ-Felix provided ICE with an address of 1045 Prospect Ave., Windom,
Minnesota, was enrolled in the ICE ERO ATD program, and placed on GPS monitoring pending
removal from the United States.

30. Queries of the historical GPS coordinates associated with LOPEZ-Felix’
electronic monitoring ankle bracelet revealed numerous daily captured coordinates located
within the PECO FOODS Sebastopol Processing Plant. Historical GPS coordinates also revealed
LOPEZ-Felix travels from Forest, Mississippi, to the PECO FOODS Sebastopol Processing
Plant multiple times a week. Upon arriving at the PECO FOODS Sebastopol Processing Plant,
LOPEZ-Felix remains on the PECO FOODS Sebastopol Processing Plant property for
approximately 8 to 10 hours. For example, on July 25, 2019, at approximately 1:34 pm LOPEZ-
Felix left her current residence (530 Old Morton Rd., Lot 2, Forest, Mississippi 39074) and
began travelling to the PECO FOODS Sebastopol Processing Plant. LOPEZ-Felix arrived at the
PECO FOODS Sebastopol Processing Plant at approximately 1:58 pm. Alonso-Alonso remained
at the PECO FOODS Sebastopol Processing Plant until approximately 1:16 am on July 26, 2019,
when she departed and returned to her residence.

31. Record checks for Nancy Elizabeth LOPEZ-Felix revealed she does not have

employment authorization from the United States Department of Homeland Security.

13
Case 3:19-mj-00210-LRA Document3 Filed 08/05/19 Page 14 of 17

INTERVIEW OF ATD ENROLLEE WORKING AT PECO FOODS

32. On May 6, 2019 HSI SA Todd Williams, SA Brent Young, and ERO Deportation
Officer (DO) Francisco J. Ayala conducted an interview of Ana ALONZO-Alonzo at the HSI
Jackson, Mississippi office. During the interview ALONZO-Alonzo provided information
related to her employment at the PECO FOODS plant located on Hwy 21 South, Sebastopol, MS
39359.

33. Ana ALONZO-Alonzo is a citizen and national of Guatemala who is currently
illegally present in the United States. ALONZO-Alonzo was arrested on July 25, 2015 furthering
her illegal entry in to the United States and was released from custody pending removal from the
United States. ALONZO-ALONZO is enrolled in the Alternatives to Detention Program and is
currently reporting to ERO in Jackson, MS.

34, ALONZO-Alonzo stated that she lives in Forest, MS. She entered the United
States illegally in July 2015 and has been working for PECO FOODS in Sebastopol, MS for
about 5 months.

35. | ALONZO-Alonzo stated that she is working under the assumed identity of Isabel
Perez and is currently assigned to work nights. Her unit is responsible for the processing of
chicken tenders. HSI agents verified the fraudulent name (assumed identity, Isabel S PEREZ)
used by ALONZO-Alonzo and discovered it on the Mississippi Department of Employment
Security (MDES), Employer’s Quarterly Wage Report, 4th quarter of 2018, for PECO FOODS.
The report shows that for the 4th quarter of 2018, Isabel S Perez with the corresponding social
security number XXX-XX-6554, was paid a total wage of $6,710.96 by PECO FOODS (as

reported to MDES by PECO FOODS) in the 4th quarter.

14
Case 3:19-mj-00210-LRA Document 3 Filed 08/05/19 Page 15 of 17

36. ALONZO-Alonzo explained to the agents that she bought the assumed identity
from an unidentified Black male at a laundromat in Forest, MS. According to her, she was sold a
counterfeit identification card with the assumed identity and her photo, and a social security
identification card for $200.00.

ARRESTS OF ILLEGAL ALIENS EMPLOYED BY PECO FOODS

37. On June 13, 2019, at approximately 1:30 pm, Special Agents and Task Force
Officers assigned to HS] Jackson established surveillance in the area of PECO FOODS, located
in Sebastopol, MS.

38. At approximately 1:30 pm, DO Ayala observed a red and brown Chevrolet Astro
van bearing Mississippi license plate LJI720, depart from PECO FOODS in Sebastopol, MS and
travel north on Highway 21. SA Young observed the vehicle a short time later at Duett’s
Convenient Store in Sebastopol. The vehicle departed from Duett’s Convenient Store and
traveled north on Mississippi Highway 21 before turning north on Mississippi Highway 487. At
approximately 4:45 pm, Leake County, Mississippi, Sheriff's Deputy Justin Sims observed the
aforementioned vehicle cross the center line of Highway 487 into the southbound lane of
oncoming traffic. Deputy Sims then initiated a lawful traffic stop on the vehicle at Mississippi
Highway 487 and Purvis Road in Walnut Grove, Mississippi.

39. The driver of the vehicle was identified as Ramiro LOPEZ-LOPEZ (A216 XXX
XXX), a native and citizen of Guatemala, along with six (6) female passengers, who were all
natives and citizens of Guatemala. HSI Jackson Special Agents and Task Force Officers
responded to Deputy Sims location to assist. It was determined that all occupants of the vehicle
had unlawfully entered the United States without inspection or admission. All subjects were

taken into custody and transported to HSI Jackson and processed for removal.

15
Case 3:19-mj-00210-LRA Document 3 Filed 08/05/19 Page 16 of 17

40. During processing, all subjects initially denied working for PECO FOODS in
Sebastopol, but later stated that they did in fact work for PECO FOODS. Maria Marta
MATIAS-PEREZ never admitted to working for PECO FOODS and claimed that she worked as
a tree planter. Record checks revealed that none of the seven (7) subjects are authorized to
lawfully work in the United States.

41. This affidavit is being submitted simultaneously with a criminal warrant for
inspection to search at PECO FOODS, INC. — Sebastopol Processing Plant, located at 15252
MS-21, Walnut Grove, Mississippi 39189, for evidence of unlawfully employing illegal aliens.

CONCLUSION

42. Based on the facts and information as stated in this affidavit and my training and
experience, I submit that this affidavit supports probable cause for a warrant to search the
PREMISES described in Attachment A to seize the items described in Attachment B.

43. Based upon my training and experience, combined with the facts and observations
set forth in the foregoing paragraphs, I have reason to believe that undocumented illegal aliens
are present at 15252 MS-21, Walnut Grove, Mississippi 39189.

44. In consideration of the facts presented, I respectfully request that this Court issue
a search warrant for the premises located at 15252 MS-21, Walnut Grove, Mississippi 39189,
and all appurtenances thereto as more fully described in Attachment A and authorize the seizure

of the items described in Attachment B to this Affidavit.

16
Case 3:19-mj-00210-LRA Document 3 Filed 08/05/19 Page 17 of 17

REQUEST FOR SEALING
45. | further request that the Court order that all papers in support of this application,
including the affidavit and search warrant, be sealed until further order of the Court. These
documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

Anthony eo Williams Jr.

Special Agent
US Immigration and Customs Enforcement
Homeland Security Investigations

. Yi
Subscribed and sworn to before me on the _9 day of August, 2019.

DAR. ANDERSON ~
UNITED STATES MAGISTRATE JUDGE

17
